   --7 .
·\(,;      ---~·
             .s    Case: 4:19-mj-00073-DDN Doc. #: 4 Filed: 02/12/19 Page: 1 of 2 PageID #: 9

                                                                                                           FILED

                                               UNITED STATES DISTRICT COURT                           FEB 12 2019
                                               EASTERN DISTRICT OF MISSOURI                         U.S. DISTRICT COURT
                                                     EASTERN DIVISION                             EASTERN DISTRICT OF MO
                                                                                                       : ST.LOUIS

              UNITED STATES OF AMERICA,                           )
                                                                  )
                                  Plaintiff,                      )
                                                                  )
              v.
                                                                  )    No.   4:19 MJ 0073 DDN
           . GARY SCOTT HANCOCK,                                  )
                                                                  )
                                  Defendant.                      )


                                 MOTION FOR PRETRIAL DETENTION AND HEARING

                     Comes now the United States of America, by and through its Attorneys, Jeffrey :B. Jensen,

              United States Attorney for the Eastern District of Missouri, Sirena Miller Wissler, Assistant United

              States Attorney for said District, and moves the Court to order defendant detained pending trial,

              and further requests that a detention hearing be held three (3) days from the date of defendant's
                                                                                                       1


              initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

              §3141, et seq.

                     A~   and for its grounds, the Government states as follows:

                     1.    Defendant is charged with an offense for which a maximum life imprisonment is

           . prescribed in the Controlled Substances Act (Title 21, United States Code, Section 801, et seq.,

              841(a)(l)).

                     2.   Accordingly, a rebuttable presumption arises, pursuant to Title 18, United States Code,

              Section 3142(d)(3), that there are no conditions or combination of conditions which wili

              reasonably assure the appearance of the defendant as required, and the safety of any other person

              and the community.

                     3.   There is a serious risk that the defendant will flee.

                     4.   The defendant is a threat to the community.
t:.:" .
'   r     ·\:'.
            J     Case: 4:19-mj-00073-DDN Doc. #: 4 Filed: 02/12/19 Page: 2 of 2 PageID #: 10




                    WHEREFORE, the Government requests this Court to order defendant detained ~rior to

           trial, and further to order a detention hearing three (3) days from the date of defendant's initial

            appearance.

                                                                  Respectfully submitted,

                                                                  JEFFREY B. JENSEN
                                                                . United States Attorney                         .

                                                                       ~tLc.ML
                                                                 ~R WISSLER#55374MO
                                                                  Assistant United States Attorney
